 

Exhibit 10.17

 

SECOND AMENDMENT TO

PURCHASE AND SALE AGREEMENT

(ROSWELL CITY WALK)

 

This SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Second Amendment”)
is made and entered into as of September 30, 2016 (“Second Amendment Effective
Date”), by and between GGT LMI CITY WALK GA, LLC, a Delaware limited liability
company (“Seller”) and BLUEROCK REAL ESTATE, LLC, a Delaware limited liability
company (“Purchaser”).

 

Recitals

 

This Second Amendment is made with respect to the following facts:

 

A.           Seller and Purchaser entered into that certain Purchase and Sale
Agreement dated as of September 15, 2016, as amended by that certain First
Amendment to Purchase and Sale Agreement dated September 19, 2016 (as amended,
the “Purchase Agreement”), with respect to the real property located at 3000
Forrest Walk, Roswell, Georgia 30075 (the “Property”), as more particularly
described in the Purchase Agreement.

 

B.           Seller and Purchaser desire to amend the Purchase Agreement as
hereinafter set forth in this Second Amendment.

Agreement

 

NOW THEREFORE, for and in consideration of the foregoing Recitals, the
conditions, terms, covenants and agreements set forth in this Second Amendment,
and of other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Seller and Purchaser agree that the Purchase
Agreement is amended as set forth in this Second Amendment:

 

1.          Defined Terms.   Each initially capitalized term used in this Second
Amendment has the meaning set forth for that term in the Purchase Agreement,
unless it is otherwise defined in this Second Amendment.

 

2.          Notice To Proceed; Election to Assume Service Contracts.   Execution
of this Second Amendment by Purchaser constitutes written notice by Purchaser
under Section 5.1.4 of the Purchase Agreement that Purchaser desires to proceed
with the transactions contemplated under the Purchase Agreement and
acknowledgment by Purchaser that Purchaser has no further right to terminate the
Purchase Agreement under Section 5.1.4 of the Purchase Agreement. Purchaser
hereby elects, pursuant to Section 7.1.2 to assume the Contracts set forth on
the Schedule 1 attached hereto and requests that Seller terminate all other
Contracts.

 

3.          Satisfaction of Purchaser’s Objections. Under Section 3.2.3 of the
Purchase Agreement, Purchaser provided Seller with Purchaser’s Objections on
September 26, 2016. Seller timely responded to Purchaser’s Objections on
September 28, 2016 (“Seller’s Response”). By executing this Second Amendment,
Purchaser acknowledges that Seller’s Response is satisfactory to Purchaser and
Seller has no obligations with respect to Purchaser’s Objections other than
those expressly set forth in Seller’s Response; provided, however, with respect
the Drainage Easement Agreement dated November 14, 2013 (the “Stormwater
Agreement”), Seller hereby represents to Purchaser, to Seller’s knowledge, that
no amounts are due from Seller under the Stormwater Agreement, that Seller is
not in default of any of Seller’s obligations under the Stormwater Agreement and
to Seller’s knowledge, no other parties to the Stormwater Agreement are in
default thereunder. This representation shall be deemed an additional Seller
representation under Section 6.1 of the Purchase Agreement for all purposes.

 

 

 

 

4.          Payment of Second Deposit. On the Second Amendment Effective Date,
Purchaser shall deposit with the Escrow Agent the Second Deposit in the amount
of $750,000.00.

 

5.          Extension of Closing Date. Section 9.1 of the Purchase Agreement is
hereby amended to provide that the Closing Date is November 29, 2016. Purchaser
shall not be required to make the Extension Deposit in connection with the
extension of the Closing Date; however, Purchaser shall have no further right
under the Purchase Agreement to extend the Closing Date. Seller shall continue
to have the right to extend the Closing Date to December 2, 2016, as set forth
in the First Amendment to Purchase and Sale Agreement dated September 19, 2016,
such right not being affected by this Second Amendment.

 

6.          Termination Right. If, on or before November 10, 2016, Seller has
not received a letter from the Georgia Environmental Protection Division of the
Georgia Department of Natural Resources (“EPD”) (a) approving the Prospective
Purchaser Status Compliance Report dated September 13, 2016, and (b) granting a
limitation of liability to Seller (the “EPD Letter”), such EPD Letter to be in
substantially the form attached hereto as Exhibit A, then Purchaser shall have
the right, by written notice to the Seller given no later than November 20,
2016, to terminate the Purchase Agreement and, upon such termination, Purchaser
shall be entitled to the return of the Deposit and the parties shall have no
further rights or obligations under the Purchase Agreement, other than with
respect to any matters that expressly survive the termination of the Purchase
Agreement. Seller shall in good faith diligently pursue the issuance of the EPD
Letter and deliver a copy of the EPD Letter to Purchaser no later than three (3)
Business Days following its receipt. If Purchaser shall have failed to exercise
the aforesaid termination right by November 20, 2016, the termination right
shall be deemed to have expired and the Purchaser shall proceed to close the
purchase of the Property in accordance with the preceding provisions of this
Second Amendment. For avoidance of doubt, if Seller obtains the EDP Letter by
November 10, 2016, and provides Purchaser a copy of the EPD Letter within three
(3) Business Days following receipt by Seller, then Purchaser shall have no
termination right under this Section 6. Seller will assign its rights under the
EPD Letter to Purchaser at Closing, provided Seller shall, notwithstanding any
such agreement, retain the right to also enforce the benefits of the limitation
of liability under the EPD Letter as to any claims brought or that could be
brought against Seller.

 

7.          Counterparts.   This Second Amendment may be executed in several
counterparts, each of which shall be deemed an original, and all of which
together shall be deemed to be one and the same Second Amendment when each party
has signed one of the counterparts. This Second Amendment may be delivered by
facsimile or other form of electronic transmission.

 

8.          Entire Agreement.    The Purchase Agreement, as amended by this
Second Amendment, constitutes the full and complete agreement and understanding
between Seller and Purchaser and shall supersede all prior communications,
representations, understandings or agreements, if any, whether oral or written,
concerning the subject matter contained in the Purchase Agreement, as so
amended, and no provision of the Purchase Agreement, as so amended, may be
modified, amended, waived or discharged, in whole or in part, except by a
written instrument executed by Seller and Purchaser.

 

 2 

 

 

9.          Full Force and Effect; Incorporation.   Except as modified by this
Second Amendment, the terms and provisions of the Purchase Agreement are hereby
ratified and confirmed and are and shall remain in full force and effect. If any
inconsistency arises between this Second Amendment and the Purchase Agreement as
to the specific matters which are the subject of this Second Amendment, the
terms and conditions of this Second Amendment shall control. This Second
Amendment shall be construed to be a part of the Purchase Agreement and shall be
deemed incorporated in the Purchase Agreement by this reference.

 

 3 

 

 

The undersigned have executed this Second Amendment to the Purchase Agreement as
of the Second Amendment Effective Date.

 

  SELLER:       GGT LMI CITY WALK GA, LLC,   a Delaware limited liability
company       By: LMI City Walk Investor, LLC, a Delaware limited liability
company, its Operating Member         By: Lennar Multifamily Communities, LLC, a
Delaware limited liability company, its sole member             By: /s/ Chris
Cassidy         Name:           Its:    

 

  PURCHASER:       BLUEROCK REAL ESTATE, LLC, a Delaware limited liability
company       By: /s/ Jordan Ruddy     Name: Jordan Ruddy     Title: Authorized
Signatory  

 

 4 

 

 

SCHEDULE I

 

Assumed Contracts

 

Optical Communications   Valet Waste   Cornerstone Security Services   KingsIII
  KeyTrack

 

 5 

 

